FILED
                            NOT FOR PUBLICATION                             MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALBERT ALVIN WILLIAMS,                           No. 09-17866

               Petitioner - Appellant,           D.C. No. 2:07-cv-02692-WBS

  v.
                                                 MEMORANDUM *
D. K. SISTO, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       California state prisoner Albert Alvin Williams appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that the Board of Parole Hearings’s 2006 decision that he

was unsuitable for parole was not supported by “some evidence” and therefore

violated his due process rights. The only right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131 S.

Ct. 859, 862-63 (2011) (per curiam). Because Williams raises no procedural

challenges, we affirm.

      AFFIRMED.




                                           2                                    09-17866